Citation Nr: 1144308	
Decision Date: 12/05/11    Archive Date: 12/14/11

DOCKET NO.  08-26 417	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a low back disorder.  

2.  Entitlement to service connection for a bilateral foot disorder, to include pes planus.  

3.  Entitlement to service connection for a bilateral ankle disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran 



ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty for training from July 1983 to October 1983 and on active duty from January 2002 to August 2002 and from March 2003 to August 2004.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in September 2006 by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, denying the Veteran's claims for entitlement to service connection for low back and bilateral foot and ankle disorders.  

The Veteran initially requested an RO hearing as to the matters herein at issue, but withdrew that request in November 2010 and instead requested to appear at a hearing before the Board, sitting at the RO.  That proceeding occurred in April 2011, a transcript of which is of record.  

This appeal is REMANDED to the RO via the VA's Appeals Management Center (AMC) in Washington, DC.  VA will notify the appellant if further action is required on his part.


REMAND

By this appeal, the Veteran alleges that his low back disorder originated during or as a result of his military service, due to frequent bending, lifting, and carrying of heavy objects, including the repeated lifting of weapons projectiles and gunpowder weighing up to 100 pounds.  He likewise contends that his foot and ankle disorders, which preexisted his entrance onto active duty, were aggravated during his military service as a result of the physical rigors of his assigned duties.  

Review of the record indicates that the Veteran was afforded a VA feet and joints examination in September 2006, which was conducted without the benefit of a review of the Veteran's VA claims folder.  Rather, only certain unspecified service treatment and postservice medical records were provided by the RO to the VA examiner.  Examination findings yielded diagnoses of bilateral pes planus, hallux valgus angulation, bilateral ankle strain, onychomycosis of the toenails, mid-tarsal and calcaneal cuboid faults, and previous surgical removal of the medial prominence of the first metatarsal head of the right foot.  In addition, the VA examiner opined that the Veteran's "current mild bilateral pes planus shows no injury or aggravation beyond the normal progression."  

Inasmuch as the foundation for the September 2006 opinion from the VA examiner is inadequate and in light of the fact that the Veteran at his recent hearing expressed a willingness to report for a further VA medical examination, it is determined that an additional VA examination and opinion regarding the Veteran's claimed bilateral foot disorder is necessary.  Given the absence of a medical opinion as to the service incurrence or aggravation of the Veteran's claimed bilateral ankle disorder on the VA examination in September 2006, and the fact that no VA medical examination was afforded or medical opinion was sought to assess the nature and etiology of the Veteran's claimed low back disorder, remand of those claims is likewise in order.  See 38 C.F.R. § 19.9 (2010).  

Accordingly, this case is REMANDED for the following actions:

1.  Any and all available records of VA treatment for the Veteran's claimed low back, bilateral foot, and bilateral ankle disorders, which are not already on file, must be obtained for inclusion in his VA claims folder.

2.  Thereafter, afford the Veteran VA spine, feet, and joints examinations in order to ascertain the nature and etiology of his claimed low back, bilateral foot, and bilateral ankle disorders.  Those examinations should include a detailed medical history, physical examination, and any diagnostic tests deemed necessary, followed by entry of all pertinent diagnoses.  The Veteran's VA claims folder should be furnished to each VA examiner for use in the study of this case and the report of each such examination should reflect whether in fact the claims folder was provided and reviewed.

Medical opinions as to each of the following are requested:

(a)  Is it unequivocal that any disorder of the Veteran's low back, either foot, or either ankle preexisted any entrance by the Veteran onto active duty?

b)  If the answer to (a) above is yes, is it also unequivocal that any preexisting low back, foot, or ankle disorder did not undergo inservice aggravation beyond the normal progression of the disorder?  

c)  If the answer to (a) above is no, is it at least as likely as not that any disorder of the low back, either foot, or either ankle originated during the Veteran's periods of active service or is otherwise related thereto, including any injury occurring in service?

The VA examiner(s) is advised that the term as likely as not does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of service incurrence or a nexus to service as to find against such matters.  More likely and as likely support the contended relationship; less likely weighs against the claim.

The examiner(s) is further advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression versus a temporary flare-up of symptoms.  

The examiner(s) is also requested to provide a rationale for any opinion expressed.  If any examiner finds it impossible to provide any requested opinion without resort to pure speculation, he or she should so indicate and the reasons why.

3.  Lastly, readjudicate the issues remaining on appeal based on all pertinent evidence and governing laws and regulations.  If any benefit sought on appeal continues to be denied, the Veteran and his representative should be furnished a supplemental statement of the case and afforded an opportunity to respond. Thereafter, the case should be returned to the Board for further review.

The Veteran need take no action until otherwise notified.  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The purpose of this remand is to obtain additional procedural and evidentiary development.  No inference should be drawn regarding the final disposition of the claims in question as a result of this action.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
KRISTI L. GUNN
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


